PER CURIAM.
Petitioner seeks writs of prohibition in these consolidated cases based on his motions for disqualification of the trial judge, which were denied. Although the facts on which these disqualifications were sought were based on information communicated to the judge, and not on any conduct of the judge other than having received the information, we conclude that the communications and the circumstances under which they were received by the judge require disqualification.
The writs of prohibition are granted and the orders denying disqualification are quashed.
HERSEY, POLEN and KLEIN, JJ., concur.